                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                            CR 19-13-M-DWM

                 Plaintiff,                        PRELIMINARY ORDER
                                                     OF FORFEITURE
           vs.

 JUSTIN MICHAEL ALLEN,
 JENNIFER llLL DANNA, and
 PRZEMEK ROGALSKI,

                 Defendants.


      THIS matter comes before the Court on the United States' Unopposed

Motion for Preliminary Order of Forfeiture. (Doc. 98.) Defendants Justin Michael

Allen, Jennifer Jill Danna, and Przemek Rogalski entered into plea agreements that

provide a factual basis and cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT the United States' motion (Doc. 98) is GRANTED;




                                          1
      THAT Defendants Allen's, Danna's and Rogalski's interest in the following

property is forfeited to the United States in accordance with 21 U.S.C. § 853(a)(l)

and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d):

          • a Kel-Tec, Model P-11, 9mm pistol, serial number 10645A, and

             assorted ammunition;

          • a red iPhone, serial number F 17WG6UJJWLN; and

          • a black Samsung J7 Perx cellular telephone, model #SMJ727P;

      THAT the ATF, United States Marshal's Service, or a designated sub-

custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and




                                          2
       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

      DATED this       1%." day of June, 2019.


                                     -----=--l~<....-+--+-----   -
                                                                            t4:0f-f.'A.
                                                                     ------=-
                                                       OLLOY, District Judge
                                     United States   · strict Court



                                           l-




                                              3
